                                                    Case 3:19-cv-02573-EMC Document 292 Filed 03/30/20 Page 1 of 2




                                              1    HOLLAND & KNIGHT LLP
                                                   Neal N. Beaton (pro hac vice)
                                              2    31 West 52nd Street
                                                   New York, NY 10019
                                              3    Telephone: 212.513.3470
                                                   Fax: 212.385.9010
                                              4    E-mail:neal.beaton@hklaw.com

                                              5    Additional Counsel Listed on Signature Page

                                              6    Attorneys for Defendant
                                                   JAPAN TOBACCO INC.
                                              7

                                              8                            IN THE UNITED STATES DISTRICT COURT

                                              9                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                              10                                   SAN FRANCISCO DIVISION

                                              11   PETER STALEY; et al.,                         )   Case No.: 3:19-cv-02573-EMC
                                                                                                 )
                                              12                    Plaintiff,                   )   NOTICE OF WITHDRAWAL OF
Holland & Knight LLP




                                                                                                 )   APPEARANCE
                       New York, NY 10019




                                              13            vs.                                  )
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                                                                 )   Courtroom: 5 – 17th Floor
                                              14   GILEAD SCIENCES, INC.; et al.,                )   Judge: Honorable Edward M. Chen
                                                                                                 )
                                              15                    Defendants.                  )
                                                                                                 )
                                              16                                                 )
                                                                                                 )
                                              17                                                 )
                                                                                                 )
                                              18
                                              19

                                              20

                                              21

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                   #73872306_v1
                                                   NOTICE OF WITHDRAWAL OF APPEARANCE                              CASE NO.: 3:19-CV-02573-EMC
                                                    Case 3:19-cv-02573-EMC Document 292 Filed 03/30/20 Page 2 of 2




                                              1             PLEASE TAKE NOTICE that Brianna R. Howard has left her employment with Holland &

                                              2    Knight LLP. Holland & Knight therefore withdraws the appearance of Brianna R. Howard as one

                                              3    of the counsel of record for Defendant Japan Tobacco Inc. in the above captioned action. The

                                              4    Holland & Knight LLP attorneys listed in the caption will continue to represent Defendant Japan

                                              5    Tobacco Inc. in this proceeding.

                                              6

                                              7    Dated: March 30, 2020

                                              8                                                /s/ Ashley L. Shively
                                                                                               HOLLAND & KNIGHT LLP
                                              9                                                Ashley L. Shively
                                              10                                               Attorneys for Defendant
                                                                                               Japan Tobacco Inc.
                                              11
                                                   Additional Counsel for Defendant Japan Tobacco Inc.:
                                              12
Holland & Knight LLP




                                                    Jerome W. Hoffman (pro hac vice)                   Thomas J. Yoo (SBN 175118)
                       New York, NY 10019




                                              13
                        31 West 52nd Street


                         Fax: 212.385.9010
                         Tel: 212.513.3200




                                                    Email: jerome.hoffman@hklaw.com                    Email: thomas.yoo@hklaw.com
                                              14    50 N. Laura Street, Suite 3900                     400 S. Hope St., 8th Floor
                                                    Jacksonville, FL 32202                             Los Angeles, CA 90071
                                              15    Telephone (904) 353-2000                           Telephone (213) 896-2400
                                                    Facsimile (904) 358-1872                           Facsimile (415) 896-2450
                                              16

                                              17    John Kern (SBN 206001)
                                                    Email: john.kern@hklaw.com
                                              18    Ashley L. Shively (SBN 264912)
                                                    Email: ashley.shively@hklaw.com
                                              19    50 California Street, Suite 2800
                                                    San Francisco, CA 94111
                                              20    Telephone (415) 742-6970
                                              21    Facsimile (415) 743-6910

                                              22

                                              23

                                              24

                                              25

                                              26

                                              27

                                              28

                                                   #73872306_v1                                  -1-
                                                   NOTICE OF WITHDRAWAL OF APPEARANCE                                  CASE NO.: 3:19-CV-02573-EMC
